Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 1 of 11 PageID# 103




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  LUIS CARABALLO,

                 Plaintiff,

                                                               l:20-cv-514(LMB/IDD)

  LLOYD J. AUSTIN,in his official capacity
    as the Secretary of Defense,

                 Defendant.


                                   MEMORANDUM OPINION


        Before the Court is a Motion to Dismiss for Failure to State a Claim ("Motion to

 Dismiss")filed by defendant Lloyd J. Austin, in his official capacity as Secretary of Defense

("defendant").' Although plaintiff Luis Caraballo ("plaintiff) filed a Response to defendant's
 Motion to Dismiss,the Court finds that the Response must be stricken for two reasons: it was

 filed in violation of Federal Rule of Civil Procedure 11(a), and plaintiff, who has purported to be

 proceeding pro se. violated Local Civil Rule 83.1 by having a "legal representative," Bradley R.

 Marshall("Marshall"), prepare his Complaint and Response without including the required

 certification on any ofthose documents.

        Under Rule 11(a), in order for a pleading to be considered by a court, the pleading must

 be signed."Every pleading, written motion, and other paper must be signed by at least one

 attorney ofrecord in the attorney's name—or by a party personally ifthe party is unrepresented.


'Plaintiffs Complaint names as defendants the Department of Defense Education Activity
("DoDEA"),Thomas Brady in his official capacity as the Director of DoDEA,and John Does 1-
10. In the Motion, defendant correctly asserts that the proper defendant for a federal-sector
employment discrimination or retaliation action is the "head ofthe department, agency, or unit,'
in this case the Department ofDefense. 42 U.S.C. § 2000e-16(c). Accordingly, Lloyd J. Austin,
the acting head ofthe defendant agency, has been substituted as the proper defendant.
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 2 of 11 PageID# 104




 ... The Court must strike an unsigned paper unless the omission is promptly corrected after being

 called to the attorney's or party's attention." Id. Defendant filed the pending Motion to Dismiss

 on July 13,2020, along with a Roseboro notice that provided the plaintiff with an extended time

 period in which to respond because of his pro se status.[Dkt. No. 5-1]("Plaintiff may also file a

 legal brief in opposition to the one filed by Defendant. Plaintiffs response must be filed, and a

 copy provided to Defendant's counsel, within twenty-one(21)days ofthe date Defendant's

 motion is filed."). Under that 21-day deadline, plaintiffs response was due by August 3, 2020.

 When no response was filed by August 12,2020, the Court issued an Order which advised

 plaintiffthat any response was overdue and extended the deadline to August 18,2020.[Dkt. No.

 8]. On August 18, 2020, a three-page Response was filed; however, neither it, nor the certificate

 of service, was signed by anyone. That error was immediately caught by the Clerk's office,

 which on August 18, 2020 sent plaintiff a Notice of Correction which advised him that he had

 not signed his pleading. As of March 24,2021, plaintiff has made no effort to sign his response.

        More troubling is plaintiffs apparent violation of Local Civil Rule 83.1, which requires

that "[a]ll litigants who are proceeding pro se shall certify in writing and under penalty of perjury

that a document(s)filed with the Court has not been prepared by, or with the aid of, an attorney

or shall identify any attorney who has prepared, or assisted in preparing, the document." When

the Court issued the August 12, 2020 Order advising plaintiff that he had missed his deadline for

responding to the Motion to Dismiss, plaintiff was living in Japan. As a courtesy, a copy ofthe

Order was emailed to him so that he would have enough time to respond. On August 17, 2020,

Chambers received an email from plaintiff seeking advice about how to file his response.^ That



^ Plaintiffs email, with court persormel information redacted, has been filed as an attachment to
this Memorandum Opinion.
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 3 of 11 PageID# 105




 email included an email dated August 17,2020 from Marshall of Chartmans, Inc. to plaintiff,

 with this civil action's caption as the subject.^ It stated: "Luis: These documents need to be filed

 using your Pacer account. The response should be filed first and then each additional attachment.

 You must get this filed by August 17." In plaintiffs August 17 email he admitted to having legal

 assistance:"I am currently assisted by a Legal Representative and he has asked me to contact the

 District Court... for assistance in uploading ofthese documents if possible." In response to that

 email, the Court entered an Order on August 18, 2020 advising plaintiff about the requirements

 of Local Civil Rule 83.1 and ordering plaintiff to comply with the local rules. As of March 24,

 2021, plaintiff has failed to certify under the penalty of perjury his pro se status or formally

 identify the source of his legal assistance. Because plaintiff has failed to sign his Response and

 comply with the August 18, 2020 Order, his Response is stricken and will not be considered by

 the Court, even though the defendant has filed a Reply to that Response.

                                                  I.


        Defendant has moved to dismiss the Complaint under Federal Rule of Civil Procedure

 12(b)(6), which requires dismissal of a complaint when a "plaintiffs allegations fail to state a

claim upon which relief can be granted." Adams v. NaohCare. Inc.. 244 F. Supp. 3d 546, 548

(E.D. Va. 2017). As defendant properly argues, a complaint must be more than speculative, and

 must "state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twomblv. 550 U.S.

544, 555,570(2007)."[A] plaintiffs obligation to provide the grounds of his entitlement to


^ This same Bradley R. Marshall originally tendered a $500 filing fee in this matter, and paid a
corrected $400 filing fee after being notified ofthe correct fee amount by the Clerk's office.
[Dkt. No.4]. His name also appears on documents submitted during the administrative
proceedings. Chartmans, Inc. is described on its website as serving "as legal consultant to federal
workers, contractors, foreign states, statesmen, and companies doing business abroad. In today's
world, legal representation is essential."^https://chartmans.com/about-us (last visited Mar.
18,2021).
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 4 of 11 PageID# 106




 relief requires more than labels and conclusions, and a formulaic recitation ofthe elements ofa

 cause of action will not do." Id.(internal quotation marks and citations omitted). When

 considering a motion to dismiss, a court must assume that the facts alleged in the complaint are

 true and resolve factual disputes in the plaintiffs favor, Robinson v. Am.Honda Motor Co.. 551

 F.3d 218,222(4th Cir. 2009); however, a court "is not bound by the complaint's legal

 conclusions," conclusory allegations, or unwarranted inferences. Id A court may consider

 "documents attached to the complaint or the motion to dismiss 'so long as they are integral to the

 complaint and authentic.'" Kensington Volunteer Fire Dep't. Inc. v. Montgomery Countv. Md..

 684 F.3d 462,467(4th Cir. 2012)(quoting Phillips v. Pitt Ctv. Memorial Hosp.. 572 F.3d 176,

 180(4th Cir. 2009)). Courts generally must "construe allegations in a pro se complaint liberally."

 Thomas v. Salvation Armv So. Territorv. 841 F.3d 632,637(4th Cir. 2016); however, as

 explained above, plaintiff is not entitled to such deference. Even if he were, his Complaint would

 have to be dismissed for failing to allege any plausible causes of action.

          The Complaint consists offour pages'^ which allege that plaintiff is a member ofthree

 protected categories: he is a male, who is over the age of40, and Hispanic, and who,"over the

 course of nearly seven(7) months ... endured harassment discrimination based on his race, age.




4
  It appears that plaintiff meant to include attachments with his Complaint. After the allegation
that plaintiff exhausted all administrative remedies required to pursue his claims,the Complaint
states:"See attached,"[Dkt. No. 1] at ^ II.l; similarly, when reciting the procedural background
of plaintiffs claims, the Complaint states that "the Agency issued a Final Agency Decision and
Mr. Caraballo now files this civil complaint. See attached." Id. at ^ III.2. Although the Complaint
references attachments, none were attached; however,they were attached to the stricken
Response. To ensure that a possibly meritorious case is not dismissed due to procedural errors,
the Court has reviewed the Equal Employment Opportunity Commission decision and, as
discussed infira, the decision not only fails to correct the deficiencies in the Complaint, it affirms
the conclusion that the Complaint must be dismissed for failing to allege any plausible causes of
action.
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 5 of 11 PageID# 107




 and gender."[Dkt. No. 1] at ^ IV.2. The Complaint then lists nine examples ofthe alleged

 harassment:

            a) The issuance of notices and/or memos designed to intimidate, frustrate
               and create fear, over the course ofthe last year or so;
            b) The false allegations related to the abuse of children along with threats to
               do harm to Complainant's professional standing;
            c) False allegations ... including allegations that he emotionally abused
               students, made inappropriate statements and/or took inappropriate actions
                during the course of his duties and more;
            d) Agency officials have failed to provide Complainant with appropriate
               procedural/due process rights and progressive counseling;
            e) Agency officials improperly detailed Complainant to alternate worksite
               for unjustifiable and for discriminatory reasons where he has been
               assigned for more than seven months without meaningful assignments;
            f) Agency officials falsely portrayed Complainant to coworkers, students,
               parents and others, including the Central Registry Board;
            g) Supervisors engaged in disparate treatment by failing to properly
               investigate the charges, failing to handle the allegations at the lowest
               level and in effect, disciplining the Complainant for actions engaged in
               by others in the workplace;
            h) Complainant became the target ofa bogus investigation by his
                supervisors and third parties, despite his efforts to fulfill his duties as a
                Teacher...; and
            i) Supervisors wrongly used an administrative process to terminate his
               employment for discriminatory reasons.

 Id.

        To state a claim for discrimination in violation of Title VII or the ADEA,a plaintiff must

 allege that(1)he is a member ofa protected class;(2)he suffered an adverse persormel action;

 and(3)the adverse personnel action occurred imder circumstances giving rise to an inference of

 discrimination. Purchase v. Astrue. 324 F. App'x 239, 241-242(4th Cir. 2009)(citing Thompson

 V. Potomac Elec. Power Co.. 312 F.3d 645 (4th Cir. 2002)); see also 42 U.S.C. § 2000e-16(a); 29

 U.S.C. § 633a(a). To state a claim based on a hostile work environment theory, a plaintiff must

 allege that(1)he was subjected to unwelcome conduct;(2)the conduct was motived by his

 protected characteristic or characteristics;(3)the conduct was "sufficiently severe or pervasive to
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 6 of 11 PageID# 108




 alter [his] conditions ofemployment and to create an abusive work environment"; and(4)the

 unwelcome conduct could be imputed to his employer. Bhella v. England. 91 F. App'x 835,845

(4th Cir. 2004). To survive defendant's Motion to Dismiss the discrimination and harassment

 claims, the Complaint must allege sufficient facts to make plausible the claim that plaintiffs

 employer's conduct was caused or motivated by one or more of plaintiffs protected

 characteristics(in this case, his race, gender, or age). See, e.g.. McClearv-Evans. 780 F.3d at 583

(dismissing a complaint in which the plaintiff did not allege that the defendant "discriminated

 against her because" of her race)(emphasis in original)); Strothers v. Citv of Laurel. Md.. 895

 F.3d 317, 329(4th Cir. 2018)(holding that hostile work environment claims must be based on

"actions that occur 'because of one ofthe protected statuses").

        Instead of alleging that defendant was motivated by a discriminatory animus, all the

 Complaint alleges is that the DoDEA officials' "false allegations," "false portrayals," and "bogus

 investigation" into plaintiffs conduct were "related to the abuse ofchildren," and to

 investigating claims that plaintiff"emotionally abused students, made inappropriate statements[,]

and/or took inappropriate actions during the course of his duties."[Dkt. No. 1] at ^ IV.2. The

 Complaint does not allege any facts to support a conclusion that plaintiff was the victim of

discrimination, such as explaining in what way defendant's reasons for reassigning or

terminating him were discriminatory. In other words, the Complaint merely alleges the legal

conclusion that plaintiff was discriminated against and harassed, without alleging any facts to

raise that conclusion above a speculative level.

        In the absence of direct allegations of discriminatory animus,the Complaint does not

allege any facts that would lead to an inference of discriminatory motives,for instance that

plaintiff experienced "different treatment from similarly situated employees outside the protected
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 7 of 11 PageID# 109




 class[es]" of which he is a member. Coleman v. Md. Ct. App.. 626 F.3d 187, 190(4th Cir. 2010).

 The Complaint does not identify any comparators outside plaintiffs protected classes, and

 specifically does not allege that any comparators who were suspected of"child abuse" or

 "inappropriate statements" were not investigated by the DoDEA or terminated from their

 teaching positions. See Tweed v. Sessions. l:17-cv-1417, 2018 WL 3468367(E.D. Va. July 18,

 2018), affd 745 F. App'x 499(4th Cir. 2018)(dismissing an employment discrimination

 complaint in which the plaintiff alleged that he was falsely accused of misconduct but did not

 allege any similarly situated employees who were treated differently by his employer).

         The Complaint's failure to cite any non-conclusory facts to support an allegation of

 causation—a required element for discrimination and hostile work environment claims under

 Title VII and the ADEA—^means it fails to raise plaintiffs claims beyond the speculative level.

 That alone is cause for dismissal.^      McClearv-Evans. 780 F.3d at 585 (quoting Twomblv.

 550 U.S. at 570).

                                                 II.


        To the extent that the Complaint is alleging retaliation, that claim fails as a matter oflaw

 because there is an insufficient allegation that plaintiff engaged in any protected activity. To state

a claim for retaliation, a plaintiff must allege "(1)that he engaged in a protected activity;(2)that

his employer took an adverse employment action against him; and(3)that a causal connection

existed between the protected activity and the asserted adverse action." King v. Rumsfeld. 328



^ Defendant also correctly argues that the Complaint has not stated a claim for discrimination
because it has failed to plead that plaintiffsjob performance was satisfactory,[Dkt. No.6]at 6-
7,and has not stated a claim for hostile work environment because it has not alleged that
defendant's conduct was sufficiently severe or pervasive as to alter plaintiffs working
conditions. Id at 11-13. Because the Court finds that the Complaint's failure to plead any nexus
whatsoever between defendant's actions and plaintiffs race, gender, or age is dispositive, these
additional arguments do not need to be addressed.
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 8 of 11 PageID# 110




 F.3d 145,150-151 (4th Cir. 2003); see also Harrnan v. Unisys Corp.. 356 F. App'x 638(4th Cir.

 2009)(applying the same standard to Title VII and ADEA retaliation claims). Reference to

 retaliation appears only twice in the Complaint: the "Procedural Background" section identifies

 "reprisal for prior protected EEO activity" as one ofthe claims plaintiff brought in the

 administrative proceedings, and the "Prayer for Relief requests damages for discrimination "on

 the basis of... retaliation."[Dkt. No. 1] at    III.l, VI.3. What is noticeably absent from the

 Complaint is any description of any protected activity in which plaintiff previously engaged,

 other than the statement that plaintiff"timely sought Equal Employment Opportunity(EEO)

 counseling in connection with his employment." Id at ^ IV.l. The Complaint fails to identify

 when the protected activity occurred and which,if any, of his supervisors was aware of it when

 plaintiff was counseled, referred for investigation for child abuse, or terminated. A single

 reference to unspecified prior EEO activity does not state a plausible claim for retaliation.

                                                 III.


         Although a dismissal for failure to state a claim is usually without prejudice to allow a

 plaintiff to file an amended complaint which corrects the deficiencies in the original complaint,

 in this case allowing plaintiff to file an amended complaint would be unjustified given the

 misconduct by both plaintiff and Marshall as his "legal representative." Plaintiff has continued

 either to ignore the multiple defects in Marshall's representation, or has paid so little attention to

 how his civil action has been handled that he can be deemed to have abandoned any serious

 pursuit of his claims. Marshall's misconduct during the administrative proceedings reached a

 sufficiently serious level to cause the Agency to move for sanctions against Marshall. The Equal

 Employment Opportunity Commission("EEOC")administrative law judge("ALJ")handling
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 9 of 11 PageID# 111




 plaintiffs case explained that the motion was dismissed as moot because summary judgment was

 granted in defendant's favor:

        On August 14, 2019, the Agency filed a Motion for Sanctions seeking an Order
        from the Commission disqualifying Complainant's representative from repre
        senting Complainant in this matter .... In light ofthe ruling granting the Agency's
        Motion for Summary Judgment, the Agency's Motion for Sanctions is hereby
        DISMISSED on the grounds that it is moot.

[Dkt. No.9] at 14. In the same opinion, the ALJ explained that plaintiffs attempt to file an

 amended complaint was denied for conduct similar to what occurred before this Court—^plaintiff

 violated clear instructions:

        On October 5, 2019, Complainant submitted to me by email attachment a motion
        seeking to amend his complaint. The submission was in clear violation of the
        instructions set forth in the Notice of Assignment and Order Setting Status
        Conference,issued August 5,2019. The Order contains instructions, in bolded and
        underlined type, directing the parties to file all pleadings in writing. The Order
        specifically stated that I do not accept pleadings submitted by email and that I
        would disregard any such submissions without further review. Accordingly,
        Complainant's October 5, 2019 [submission] is not properly before the
        Commission.

[Dkt. No.9]at 14.

        The last egregious error in the administrative proceedings was Marshall's failure to file

 plaintiffs opposition to the Agency's motion for summary judgment properly, and, as a result,

that opposition was not considered in the analysis ofthe Agency's motion. Id. at 13

("Complainant untimely submitted the Opposition [to the Agency]... Complainant never filed a

copy ofthe pleading with the Commission and any such pleading is not part ofthe hearing

record."). The same errors—filing out oftime and not in compliance with the relevant rules—

occurred in this civil action and have resulted in a similar outcome: plaintiffs Response to

defendant's Motion to Dismiss has been stricken.
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 10 of 11 PageID# 112




         Multiple additional errors permeate plaintiffs and Marshall's conduct before this Court,

 again supporting the conclusion that Marshall does not know how to practice in federal court and

 that plaintiff is not paying attention to his lawsuit. These errors start with Marshall initially

 paying the wrong filing fee. Any lawyer or paralegal who practices in federal court should be

 expected to know the required filing fees. Although the Complaint bears what appears to be

 plaintiffs signature, the Complaint is typed on the same uniquely lined paper, with numbers

 runmng down the left side ofeach page, that Marshall used in filings he submitted during the

 administrative proceedings,^ supporting the conclusion that Marshall prepared plaintiffs
 Complaint as well as the unsigned Response.

         As discussed above, the four-page Complaint not only fails to satisfy the pleading

 requirements in light of Ashcroft v. Iqbal. in which the United States Supreme Court held that

 courts need not "credit a complaint's conclusory statements without reference to its factual

 context," 556 U.S.662,686(2009); it also contains multiple factual and legal errors, including

 clearly inconsistent statements about plaintiffs residence^ and the nonsensical statement that

 "Venue in this court is appropriate pursuant to Title 28, U.S.C. § 1391, because plaintiff is a

 resident of Nevada."[Dkt. No. 1] at ^ II.6.

         Given the abysmal manner in which both plaintiff and his "legal representative" have

 conducted themselves, allowing plaintiffto file an amended complaint would waste judicial

 resources and would not further the interests ofjustice, given that this is clearly a meritless case.

 As defendant has aptly observed:



 ^ Compare [Dkt. No. 1] with [Dkt. No. 9]at 30-54(opposition to summary judgment prepared by
 Marshall during EEOC proceedings).
 ^ Compare [Dkt. No. 1] atf II.l ("PlaintiffLuis Caraballo resides ... [in] Okinawa, Japan.") with
 id. at ^ II.6 ("[PJlaintiff is a resident ofNevada.").


                                                   10
Case 1:20-cv-00514-LMB-IDD Document 12 Filed 03/25/21 Page 11 of 11 PageID# 113




        [T]he decision ultimately handed down by the Administrative Judge on Plaintiffs
        EEO complaint concluded that: Plaintiff failed to plead any illegal animus by his
        former employer at DoDEA;Plaintifffailed to point to similarly situated employees
        who were treated differently[;] Plaintiff failed to identify any facts illustrating that
        any conduct against him was motivated by his protected class; and that Plaintiffs
        claims were based solely on 'conclusory' statements of discrimination.... In short,
        Plaintiff simply failed and continues to fail to plausibly plead facts to support his
        Title VII or ADEA claims.

 [Dkt. No. 11] at 6. The same defects identified after the 548-page administrative record was

 developed plague this Complaint.[Dkt. No.9] at 22. Accordingly, it is clear that amendment

 would be futile.


                                                IV.


        For the reasons explained above, defendant's Motion to Dismiss for Failure to State a

 Claim [Dkt. No.5] will be granted and this civil action will be dismissed with prejudice by an

 Order to be issued with this Memorandum Opinion.

        Entered this     day of March, 2021.

 Alexandria, Virginia


                                                                           /s/
                                                          Leonie M. Brinkema
                                                          United States District Judge




                                                  11
